Citation Nr: 1016722	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  10-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a right ankle 
disability.

4. Entitlement to service connection for a right thumb 
fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1996 to August 2000.  These matters are before the 
Board of Veteran's Appeals (Board) on appeal from a November 
2008 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO had previously (in March 2006) denied the Veteran's 
claims of service connection for a bilateral foot disability, 
a back disability and a right ankle disability.  
Subsequently, service treatment records (STRs) were located; 
they showed treatment for low back pain and a right ankle 
sprain in service, but did not show any treatment pertaining 
to either foot.  Consequently, the claim pertaining to 
bilateral foot disability required adjudication as a claim to 
reopen, and the claims of service connection for a back 
disability and a right ankle disability required de novo 
review; the claims are characterized accordingly.  See 
38 C.F.R. § 3.156(c) (2009).  


FINDING OF FACT

On March 31, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
in writing that he intended to withdraw his appeals seeking 
to reopen a claim of service connection for bilateral foot 
disability, and service connection for a back disability, a 
right ankle disability, and residuals of a right thumb 
fracture; there is no question of fact or law remaining 
before the Board in these matters.


CONCLUSION OF LAW

Regarding the claim to reopen a claim of service connection 
for a bilateral foot disability, and the claims of service 
connection for a back disability, a right ankle disability, 
and a right thumb fracture, the criteria for withdrawal of an 
appeal by the appellant are met; the Board has no further 
jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  However, given the 
appellant's expression of intent to withdraw his appeals in 
the matters of whether new and material evidence was received 
to reopen a claim of service connection for bilateral foot 
disability and service connection for a back disability, a 
right ankle disability, and a right thumb fracture, further 
discussion of the impact of the VCAA on the matters is not 
necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In a statement received on March 31, 2010, the appellant 
withdrew his appeals seeking to reopen a claim of service 
connection for a bilateral foot disability, and seeking 
service connection for a back disability, a right ankle 
disability, and a right thumb fracture.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters, 
and the appeals must be dismissed.




ORDER

The appeals seeking to reopen a claim of service connection 
for a bilateral foot disability and service connection for a 
back disability, a right ankle disability, and a right thumb 
fracture are dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


